DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
 
Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejections of the claims over Nakajima (US 2007/0093375) have been overcome by the amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 7, 8, 10, 14, 15, 17, 21, 22, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2003/0099062).
Kataoka et al. discloses a glass composition comprising (in mass percent) 70-79% SiO2, 3-9% Al2O3, 8-12 wt% Li2O, 1.5-3 wt% P2O5, and 1.5-7% ZrO2.  See paragraph [0014].  This glass ceramic has overlapping ranges of components with the glass ceramic composition recited in instant claims 1, 7, 8, 14, 15, 21, 22, 28 and 29.  Moreover, examples 1-11, 1-12, 1-13 and 1-14 anticipate the glass ceramic compositions of instant claims 1, 7, 8, 14, 15, 21, 22, 28 and 29.  The anticipatory examples differ from the instant claims by failing to consist of grains of 100 nm or less.
	However, Kataoka et al. discloses that the glass ceramic should have a grain size of 0.001 to 0.05 µm to optimize the mechanical properties.  See paragraph [0083].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formulated the glass ceramic to have an grain size of 0.1-50 nm because the resultant glass ceramic would possess optimal mechanical properties. 
As was known to one of ordinary skill in the art, obtaining a transparent glass ceramic is achieved by keeping the crystal size less than the wavelength of light, such as less than 50 nm.  Thus, the teachings of the reference suggest a glass ceramic that is transparent.
As to claims 3, 10, 17 and 24, Kataoka et al. suggests that the glass ceramic should possess a thickness of 10 mm in paragraph [0255]. 

Claims 5, 6, 12, 13, 19, 20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2003/0099062) as applied to claims 1, 8, 15 and 22 above and further in view of Amin et al. (US 2011/0092353).
Kataoka et al. renders obvious claims 1, 8, 15 and 22 for the reasons recited above.  Kataoka et al. fails to teach that the glass ceramic possesses a Vickers hardness of from about 2 (claims 5, 12, 19 and 26) or a fracture toughness of greater than or equal to 1 MPa-m1/2 (claims 6, 13, 20 and 27). 
Amin et al. discloses glass ceramics enclosures for electronic devices that are smaller, lighter and stronger.  See paragraphs [0005]-[0006].  The glass ceramic has a fracture toughness of greater than 1.0 MPa-m1/2 and a Knoop hardness of greater than 400 kg/mm2.  See paragraph [0007].  These properties are achieved by ion exchanging the glass ceramic to a compressive stress of at least 300 MPa and a DOL of 40 µm.  See paragraphs [0022]-[0023].
Therefore, it would have been obvious to have ion exchange strengthened the glass ceramic of Kataoka et al. to form a compressive stress of greater than 300 MPa and a DOL of greater than 40 µm because Amin et al. suggests that such a treatment will result in a glass ceramic having a fracture toughness of greater than 1.0 MPa-m1/2, and a Knoop hardness of greater than 400 kg/mm2 which is useful as an electronic disclosure. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4, 11, 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784